

Exhibit 10.10
Amendment to
Outstanding 2019 and 2020 Restricted Stock Unit Awards
under the LivaNova PLC 2015 Incentive Award Plan


This amendment (the “Amendment”), dated as of June 15, 2020, hereby modifies
each 2019 and 2020 service-based restricted stock unit (“RSU”) award agreement
evidencing a currently outstanding RSU award under the LivaNova PLC 2015
Incentive Award Plan (as permitted pursuant to Section 11.7 of the LivaNova PLC
2015 Incentive Award Plan) as follows:


1.Section 2.2(d) of each outstanding RSU award agreement is hereby deleted and
replaced with the following:


“In the event of a Change in Control that occurs following the Grant Date, the
RSUs, to the extent not forfeited or otherwise vested immediately prior to such
Change in Control, shall become fully vested immediately prior to, but subject
to the consummation of, such Change in Control, subject to the Participant’s
continuous employment with the Company or a Subsidiary through such Change in
Control.”


2.Except as expressly amended by this Amendment, all terms and conditions of the
Plan and the outstanding Awards thereunder shall remain in full force and
effect.


3.This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws.




LIVANOVA PLC






            
Name: Trui Hebbelinck
Title: Chief Human Resources Officer





